 BOYER BROS.,INC.401Boyer Bros., Inc.andBakery and ConfectioneryWorkers' International Union of AmericaBoyer Bros., Inc.andBakery and ConfectioneryWorkers'InternationalUnionofAmerica,Petitioner.Cases 6-CA-3711and 6-RC-4185March 2, 1970SUPPLEMENTAL DECISION ANDORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNING ANDJENKINSOn April 5, 1968, the National Labor RelationsBoard issued a Decision and Order in theabove-entitledproceeding,'findingthattheRespondent had engaged in and was engaging incertain unfair labor practices within the meaning ofSection8(a)(1)and (5) of the National LaborRelationsAct,asamended, and ordering theRespondent to cease and desist therefrom, tobargainwiththeUnion,and to take otheraffirmative action designed to effectuate the policiesof the Act.On June 16, 1969, the Supreme Court of theUnited States issued its Opinion inN L R.B. v.Gissel Packing Company,395 U.S. 575, in which itlaid down certain guidelines relative to the proprietyof finding violations of Section 8(a)(5), and issuingorders to bargain based upon such violations orviolations of other sections of the Act. Thereafter,theUnited States Court of Appeals for the ThirdCircuit remanded the instant proceeding to theBoard for reconsideration in view of the SupremeCourt's Opinion.On August 27, 1969, the Board, by its AssociateExecutive Secretary, issued a Notice informing theparties that statements of position with respect totheabove-stated issuewouldbeaccentedforconsideration by the Board on or before September10, 1969. The General Counsel and the RespondentfiledStatements of Position, and the Respondentfiled a Supplement thereto.Pursuant to the provisions of Section 3(b) of theAct,the ' Board has delegated its powers inconnection with this proceeding to a three-memberpanel.The Board has considered the statements ofposition, the supplement, and the entire record inthisproceeding,and,havingreconsideredthematter, has decided, for the reasons set forth below,toaffirm its original finding that the RespondentviolatedSection 8(a)(5) and (1) of the Act byrefusing to recognize the Union as the bargainingrepresentative of its employees and that a bargainingorder is an appropriate remedy herein.The record shows that between the latter part ofMay 1968, when the Union commenced its1170 NLRB No 119organizingcampaignamong the Respondent'semployees,and July 7, when the Respondentreceived theUnion's request for recognition andbargaining, 106 of the Respondent's 207 employeessignedcardsclearlyauthorizing theUnion torepresent them in collective bargaining.'The record also shows that the Respondent, uponlearningof the Union's organizing campaign,undertookavigorousandunlawfulefforttoundermine employee support for the Union. Thiseffort continued unabated even after the electionhereinwas held.3 Thus, at various times materialhereto,theRespondent,among other things,promulgated and enforced an unlawful rule againstunion solicitation at any time on its premises;interrogated employees with respect to their unionactivities,sympathies, and the activities of otheremployees; threatened to close its plant if itsemployeesselectedtheUnion;threatenedtodischarge employees if they continued to engage inunion activities; gave employees the impression thatitmaintained surveillance of their union activities;held out to one employee the prospect of promotionafterurginghim to consider carefully theconsequences of voting for the Union; promisedemployees improvements in holiday and vacationbenefits, and timed announcements of the promisedimprovements in a manner calculated to influencethe outcome of the election; and assigned onerous'The Respondent, in its statement of position and supplementthereto,renews its claim that at no time did the Union possess valid authorizationcards signed by a majority of employeesAmong other things, theRespondent asserts that the authorization cards signedby Elizabeth Parkand GaryRunk, as well as those bearing signatures solicited by BettyHenry, a supervisor,should not be counted in ascertainingtheUnion'smajority statusWe disagree,for the reasons stated in our originalDecision,and for the reasons stated hereinInthecaseofPark,objectivefacts,asevidencedbyeventscontemporaneouswith the signing, do not show that the allegedmisrepresentation made to Park,to the effectthat "practicallyeveryone"had signed, was the decisive factor in causing her to signMariePhillips,Inc ,178 NLRB No 53 Accordingly,we shall count her cardThe creditedtestimony shows thatGaryRunk signed an authorizationcard and caused it to be delivered to the Union,and further, that theUnion received Runk'scard prior to its bargaining request.In thesecircumstances,we shall count Runk's card,notwithstanding that it wassubsequently lost and was not introduced into evidence at the hearingBettyHenry solicited signatures on authorization cards and generallymanifested her supportfor the Unionbefore any claim was made by theRespondent that she hadsupervisorystatus Indeed,theRespondent andthe Union had stipulated for purposes of the election thatHenry, and I Iothers employed in the same category,were eligible to voteThereafter, theTrialExaminer held, and we agreed, that Henry and the I I others weresupervisorsThis precluded the use of their cards in ascertaining theUnion's majoritystatus It is also true that, as a general rule, the Boardwill not accept cards solicited by supervisors as evidence of majority statusHowever, in the circumstances of this case,we hold that the cardssolicitedbyHenry maybe used for this purposeThe factthatHenry wasrepresentedby theRespondent not to be a supervisor,that she was,in fact,discharged for demonstratingher support for the Union,and that theRespondentitself undertookan intensive and unlawful campaign to defeatthe Union,rebuts any presumption that Henry's solicitation of cards mighthave coerced employees into designatingtheUnionagainst their wishesSee alsoAero Corporation,149 NLRB1283, 1286-87, affd 363 F 2d 702(C A D C)In view of the foregoing,we reaffirm our findingthat the Unionpossessedvalidauthorizationcardssignedbyamajorityof theRespondent's employees when it requested recognition and bargaining'The Union,though possessing valid authorization cards signed by a181NLRB No. 63 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork to one individual because of his activities onbehalf of the Union. In our original Decision, weadopted the Trial Examiner's conclusion that theRespondent's unlawful conduct, described above,was "designed to thwart the Union and undermineitsmajority status."Having carefully reconsidered this matter in thelight ofGissel Packing Company, supra,we are oftheopinion that the Respondent's unfair laborpractices,which began soon after the Respondentlearned of the Union's organizing campaign andcontinued even after the election herein was held,were substantialandpervasive in nature andnecessarilyhad a damaging impact upon ourelectionprocessessothattheapplicationoftraditional remedies for the unlawful conduct wouldnot, with sufficient certainty, have permitted a fairrerun election.4 In our opinion, the unambiguouscardsvalidlyexecutedbyamajorityof theemployees in the unit represent a more reliablemeasure of employee desires on the issue ofrepresentation than would a rerun election, and thepoliciesof the Act will be best effectuated byreaffirming our original Decision and Order, findingthat the Respondent violated Section 8(a)(5) of theAct and requiring that it bargain, upon request, withthe Union here involved.SUPPLEMENTAL ORDERIn view of the foregoing, and on the basis of theentire record herein, the National Labor RelationsBoard hereby reaffirms its Decision and Order ofApril 5, 1968, entered in this proceeding.majority of the employees,failed to receive a majority in the August 17,1966,election,the results of which were set aside because of theRespondent's unlawful conductThe Respondent's unlawful conduct is sufficiently pervasive to justify abargaining order even in the absence of a finding that such conductviolated Section 8(a)(5) of the Act